 


114 HR 2363 IH: Federal Adjustment in Reporting Student Credit Act of 2015
U.S. House of Representatives
2015-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2363 
IN THE HOUSE OF REPRESENTATIVES 
 
May 15, 2015 
Mr. Carney (for himself and Mr. Fincher) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To provide for the removal of default information from a borrower’s credit report with respect to certain rehabilitated education loans, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Adjustment in Reporting Student Credit Act of 2015 or the FAIR Student Credit Act of 2015. 2.Rehabilitation of qualified education loansSection 623(a) of the Fair Credit Reporting Act (15 U.S.C. 1681s–2(a)(1)) is amended by adding at the end the following: 
 
(10)Rehabilitation of qualified education loans 
(A)In generalNotwithstanding any other provision of this section, a consumer may request to remove a previously reported default regarding a qualified education loan from the consumer report relating to the consumer, and such request shall not be considered inaccurate, if the consumer to whom such loan relates successfully and voluntarily meets the requirements of a private loan rehabilitation program in which the number of consecutive on-time monthly payments (in accordance with the terms and conditions of the loan or any valid and legally binding modification thereto) is equal to the number of payments specified under section 428F(a)(1)(A) of the Higher Education Act of 1965 (20 U.S.C. 1078–6(a)(1)(A)). (B)LimitationA consumer may obtain the benefits available under this subsection with respect to rehabilitating a loan only one time per loan. 
(C)Qualified education loan definedFor purposes of this subparagraph, the term qualified education loan has the meaning given such term under section 221(d) of the Internal Revenue Code of 1986.. 3.GAO Study (a)StudyThe Comptroller General of the United States shall carry out a study on— 
(1)the implementation of section 623(a)(1)(E) of the Fair Credit Reporting Act, as added by section 2; and (2)any challenges borrowers experience with the private loan rehabilitation program. 
(b)ReportNot later than the end of the 18-month period beginning on the date of the enactment of this Act, the Comptroller General shall issue a report to the Congress containing the findings and determinations made in carrying out the study required under subsection (a).  